DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 10/22/2020 has been entered.  Claims 9, 11, 12 and 14 have been canceled.  Claims 1-8, 10, and 13 are pending in the application.  Claims 1-7 have been withdrawn from consideration as being directed to a non-elected invention.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 8, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US2014/0091896, hereinafter referred to as Wang ‘896) for generally the reasons recited in the prior office action and restated below, wherein it is further noted that with regards to the added claim limitation to “a distance between the top surface and the bottom surface [being] between 5 mil and 500 mil”, e.g. a layer thickness of the claimed dielectric, Wang ‘896 clearly discloses that the thickness of the positive temperature coefficient (PTC) material layer, which is equated by the Examiner to the claimed dielectric, is a result-effective variable, wherein as disclosed in Paragraph 0064, if the PTC material has a resistivity less than 0.2Ω-cm, as required by Wang, it may not be able to withstand a voltage higher than 12 volts and that thus, to increase the voltage endurance, the PTC material layer may further comprise non-conductive filler, and moreover, the thickness of the PTC material layer can be more than 0.2mm (i.e. more than about 7.87 mil), thereby increasing the capability to withstand a voltage larger than 12 volts (e.g. capacitance, Abstract, Paragraph 0064.)  Thus, although Wang ‘896 does not specifically limit the distance or thickness of the PTC material layer, as the claimed dielectric, to “between 5 mil and 500 mil” as prima facie case of obviousness exists wherein the claimed range overlaps or lies inside ranges disclosed by the prior art (see MPEP § 2144.05.)
As discussed in the prior office action, Wang ‘896 discloses an over-current protection device comprising one PTC material layer (10) having a resistivity of less than 0.2 Ω-cm and comprising a crystalline polymer and conductive filler dispersed therein (broadly reading upon the claimed “dielectric”); two metal foils (20 or 11a,11b) in physical contact with the top surface and the bottom surface of the PTC material layer (10), in which the two metal foils (20) are symmetrically placed upon the top surface and the bottom surface of the PTC material layer (10), on opposite surfaces from one another, as shown in Fig. 9A and each metal foil (20) may have a rough surface with plural nodules (not shown) to physically contact the PTC material layer (10) (Paragraph 0039, reading upon the claimed first and second laminated conductive foils comprising nodular metal foil comprising a nodular side with the nodular sides facing the top and bottom surfaces of the dielectric, respectively); and first and second electrodes electrically connected to the top and bottom surfaces of the PTC material layer, respectively (e.g. 13 and 13’ as in Fig. 7 or 9C, reading upon the claimed at least one terminal of a positive temperature coefficient device is connect to at least one of the top or bottom surface of the dielectric (Entire document, particularly Abstract, Paragraphs 0039-0041, Fig. 9A.)  Wang ‘896 discloses that the crystalline polymer of the PTC material layer may be a lower melting point crystalline polymer, such as low density polyethylene (LDPE) or one or more crystalline polymers having a melting point below 115ºC including ethylene copolymerized with a vinyl monomer; wherein in some 
Hence, with regards to the claimed invention as recited in instant claim 8, Wang ‘896 discloses a device comprising a dielectric formed of polymer composite material that includes a thermoplastic resin and conductive filler which may be a mixture of copper particles and tin particles; and first and second laminated conductive foils as instantly claimed disposed on the top and both surfaces of the dielectric, respectively, with each of the first and second conductive foils having a nodular side that faces the top and bottom surfaces of the dielectric, respectively; wherein as discussed in detail above, a thickness of the PTC material layer or dielectric is more than 0.2mm or more than about 7.87 mil thereby reading upon the claimed range for “a distance between the top surface and the bottom surface” as recited in instant claim 8 as discussed above; 
However, Wang ‘896 clearly discloses that the conductive filler may be a mixture of any of the aforesaid metal powders, in any shape or particle type, of high and/or low structure, with a particle size distribution range and aspect ratio encompassing the claimed copper particle length and diameter as well as the claimed tin particle length, and given that both copper and tin are disclosed by Wang ‘896 as suitable conductive fillers, it would have been obvious to one having ordinary skill in the art to utilize a mixture of copper and tin particles, in any known metal particle shape typically utilized in the art, such as dendrite shape, in dimensions (length and/or diameter) falling within the size distribution range and aspect ratio range disclosed by Wang ‘896 which encompass the claimed dimensions, thereby rendering the claimed invention, including the claimed particle type and dimensions, obvious over the teachings of Wang ‘896 given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie
With regards to instant claim 10, as noted above, Wang ‘896 discloses that the crystalline polymer may be a lower melting point crystalline polymer, such as low density polyethylene (LDPE) or one or more crystalline polymers having a melting point below 115ºC including ethylene copolymerized with a vinyl monomer; wherein in some cases, the compositions of the PTC material can totally or partially use crystalline polymer with high melting point such as polyvinylidene fluoride (PVDF), polyvinyl fluoride (PVF), polytetrafluoroethylene (PTFE) or polychlorotrifluoroethylene (PCTFE) (Paragraph 0060) and hence the use of a mixture or copolymer of polyethylene and PTFE for the crystalline polymer in the invention taught by Wang ‘896 would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to simply substitute one known element for another to obtain predictable results.
With regards to instant claim 13, Wang ‘896 discloses that the conductive filler may comprise 70-96% by weight of the PTC material layer (0050), preferably 75-95% by weight, and given the much higher density/specific gravity of the conductive fillers or metal powders disclosed by Wang ‘896, particularly copper (e.g. 8.92g/cc) and tin (e.g. 7.28g/cc) particles as utilized in the claimed invention and disclosed by Wang ‘896, with respect to the crystalline polymer (e.g. HDPE of about 0.95-0.96g/cc as used in the Wang ‘896 examples, or LDPE of about 0.91-0.94g/cc, or PTFE of about 2.2g/cc), the weight percent range disclosed by Wang ‘896 reads upon and/or overlaps the claimed volume percent range of between 5% and 60% of instant claim 13 (e.g. 70wt% of tin particles in LDPE of 0.91g/cc would compute to about 23vol%, or 75wt% of copper particles in PTFE of 2.2g/cc would compute to about 43vol%, or more particularly at the higher weight percent range with a mixture of particles - 90wt% of a .
Claims 8, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang ‘896 (US2014/0091896), as applied above and in further view of Das (US2016/0012933) or Das ‘845 (US2016/0042845) for the reasons recited in the prior office action and restated below.
The teachings of Wang ‘896 are discussed in detail above and although the Examiner takes the position that the claimed mixture of copper and tin particles would have been obvious over the teachings of Wang ‘896, it is further noted (as discussed in prior office actions) that Das discloses a similar device comprising a polymeric composite material with conductive particles dispersed therein specifically utilizing a combination of tin-containing particles and copper-containing particles in the polymeric composite material, wherein the particles may have any suitable dimensions and morphologies for blending, wherein the tin and copper particles may differ in size and/or shape, with a maximum dimension of less than 3 millimeters, and/or a maximum width of less than 100 micrometers such as between 25 and 50 micrometers; in shapes that include dendrites, spheroid particles, flakes, fibers with an aspect ratio for example of between 5 and 30, or combinations thereof (Das: Entire document, particularly Abstract; Paragraphs 0026-0027.)  Das specifically discloses that in one embodiment, the copper particles include dendrites, flakes, fibers or combinations thereof; and the tin particles include flakes, dendrites, spheroids, or combinations thereof (Paragraphs 0026-0027.)  Similarly, Das ‘845 discloses that the plurality of metal particles comprises metal particles of any suitable dimensions and morphologies capable of being blended with the polymer matrix, with suitable values for the maximum dimension being 100 micrometers, 80, micrometers, 50 micrometers, 30 prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to simply substitute one known element for another to obtain predictable results.
Claims 8, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Das ‘845 (US2016/0042845) in view of Wang ‘896, for generally the reasons recited in the prior office action and restated below with further discussion regarding amended claim 8.
As discussed in prior office actions, Das ‘845 discloses an electrical device such as a polymeric positive temperature coefficient (PPTC device) comprising a conductive polymer composite layer (5) sandwiched between two metal electrodes (7,9), preferably metal foil prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.  Das also specifically discloses that suitable thermoformable fluoropolymers for use as the semi-crystalline polymer of the composite layer 5 include polyvinylidene fluoride and ethylene/tetrafluoroethylene copolymers and terpolymers thereby reading upon the instantly claimed polyethylene-co-tetrafluoroethylene as recited in instant claim 10 (Paragraph 0038.)
Therefore, Das ‘845 teaches and/or suggests all of the limitations of the claimed invention as recited in instant claims 8, 10 and 13 except Das ‘845 does not specifically disclose that the first and second metal foils (7,9) laminated to the top and bottom surfaces of the polymer composite layer (5), respectively, are nodular metal foils comprising a nodular side with each nodular side facing the polymer composite layer on the top and bottom surfaces, respectively; nor that “a distance between the top surface and the bottom surface is between 5 mil and 500 mil” as recited in amended claim 8.  However, as discussed in detail above, Wang ‘896 discloses prima facie obviousness to simply substitute one known element for another to obtain predictable results.
Further, Wang ‘896 also discloses that the thickness of the PTC material layer is a result-effective variable, wherein if the PTC material has a resistivity less than 0.2 Ω-cm, it may not be able to withstand a voltage higher than 12 volts and that thus, to increase the voltage endurance, the PTC material layer may further comprise non-conductive filler, and moreover, the thickness of the PTC material layer can be more than 0.2mm (i.e. more than about 7.87 mil), thereby increasing the capability to withstand a voltage larger than 12 volts (e.g. capacitance, Abstract, Paragraph 0064.)  Thus, given the teachings of Wang ‘896 and that Das ‘845 also discloses that the resistivity of the conductive polymer composite layer may be in the less than 0.2 Ω-cm range disclosed by Wang ‘896 depending upon the intended end use (Paragraphs 0051 and 0054), it would have been obvious to one having ordinary skill in the art to utilize a thickness as disclosed by Wang ‘896 of more than 0.2 mm, more than ~7.87mil, thereby increasing the capability to prima facie case of obviousness exists wherein the claimed range overlaps or lies inside ranges disclosed by the prior art (see MPEP § 2144.05); thereby rendering the claimed invention as recited in instant claims 8, 10 and 13 obvious over the teachings of Das ‘845 in view of Wang ‘896, given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results.
Response to Arguments
Applicant's arguments filed 10/22/2020 have been fully considered but they are not persuasive and/or moot in view of the additional remarks above with regards to the added “distance” or thickness limitation.  More specifically, the Applicant argues that the references cited by the Examiner allegedly fail to disclose, teach, or suggest a distance between the top and both surfaces of the dielectric material of between 5 mil and 500 mil, particularly an EMI suppression device with a thickness of between 5 mil and 500 mil, arguing that Wang allegedly refers only to the length and weight of the device, not its thickness, while Das makes no reference to the device thickness and Das ‘845 refers only to the thickness of the intermetallic compound.  The Applicant argues that none of the cited references includes an EMI suppression device with a distance between the top surface and the bottom surface of between about 5 mil and 500 mil as recited in instant claim 8 and that thus, the cited references, whether considered prima facie.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        January 27, 2021